Citation Nr: 1514995	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  11-25 958	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Propriety of the termination of the appellant's nonservice-connected pension benefits as of August 1, 2007.

2.  Propriety of the creation of an overpayment due to the termination of the appellant's nonservice-connected disability pension benefits as of August 1, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran appellant served on active duty in the United States Navy from June 1964 to June 1966.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a November 2010 letter issued by the Pension Management Center (PMC) of the Department of Veterans Affairs (VA) in St. Paul, Minnesota in which the appellant's nonservice-connected pension benefits were terminated, effective August 1, 2007.  The Board notes that, although jurisdiction of the appellant's claims file lies with the Regional Office (RO) in Reno, Nevada and the appellant resides in Nevada, pension awards from that RO are processed at the St. Paul PMC.

The appellant testified at a Travel Board hearing held in Las Vegas, Nevada before the undersigned Veterans Law Judge in May 2012.  A copy of the transcript is of record.  

The Board subsequently remanded the case for additional development in July 2012.  The case has now been returned to the Board for appellate review.

The Board notes that the Reno RO issued the Statement of the Case (SOC) in August 2011, and a Supplemental SOC (SSOC) in April 2012.  Additional documentation from the appellant was received by the Reno RO in September 2014.  However, that evidence was not considered by the St. Paul PMC before it issued the most recent SSOC dated in November 2014.  Under current law and regulation, an SSOC will be furnished when additional pertinent evidence is received after the most recent SSOC has been issued.  38 C.F.R. § 19.31.  In this case, it is clear that additional pertinent records were received after the issuance of the SSOC in April 2012.  The record discloses, however, that no SSOC that addresses the additional evidence has been issued.  The remedy for such an occurrence is to remand the matter for appropriate procedural compliance, specifically the issuance of a SSOC in accordance with the provisions of 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.31, 20.302.  However, since both of the appellant's claims are granted herein, a remand to have the agency of original jurisdiction (AOJ) initially consider this evidence is unnecessary and the case is ready for appellate review.

The Board also notes that a February 2011 letter from the Debt Management Center (DMC) in St. Paul, Minnesota informed the appellant that his request for a waiver of an overpayment had been approved by the Committee on Waivers and Compromises (COWC); the calculated amount of the overpayment was $24,876.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 


FINDINGS OF FACT

1.  The appellant's July 2007 application for nonservice-connected pension benefits indicated that he was married and not living with his wife due to incompatibility; he stated that he was not providing any support to his wife.

2.  The appellant's claim for nonservice-connected pension benefits was granted in an October 2010 rating decision, effective July 31, 2007; the appellant was paid as a single veteran with no dependents. 

3.  In January 2010, the appellant requested that his wife be added to his pension.

4.  In November 2010, the appellant's nonservice-connected pension benefits were terminated, effective on August 1, 2007, based on excessive income.

5.  The appellant and his wife did not reside together as of August 1, 2007, or at any time since then; they were estranged prior to August 1, 2007, and remain estranged and the appellant has not contributed any financial support to his wife since then. 

6.  The appellant is not shown to have countable income that exceeded the applicable maximum annual pension rate (MAPR) beginning on August 1, 2007.  

7.  As the appellant was entitled to receive nonservice-connected pension benefits from August 1, 2007 onward, no overpayment of nonservice-connected pension benefits occurred.


CONCLUSIONS OF LAW

1.  The Veteran's nonservice-connected pension benefits were improperly terminated beginning on August 1, 2007.  38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.60, 3.102, 3.272 (2014).

2.  The creation of an overpayment from August 1, 2007 to November 30, 2010, was improper.  38 U.S.C.A. §§ 5107, 1521 (West 2014); 38 C.F.R. §§ 1.911, (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Given the favorable disposition as to each one of the appellant's two claims, the Board finds that any defect in the notice or assistance provided to the appellant in connection with said claims constituted harmless error.



The Merits of the Claims

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The appellant contends that VA improperly considered household income from his estranged wife in calculating his eligibility for VA pension benefits, which led to a claimed overpayment of pension benefits in the amount of $24,876.00.  The appellant asserts that he had been estranged from his wife for many years prior to August 1, 2007, and did not receive any financial support from his wife or provide any to her.  Thus, he alleges that income from his spouse should not have been counted in determining his eligibility for pension benefits.

Improved nonservice-connected pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of that veteran's willful misconduct.  38 U.S.C.A. § 1521(a).  Basic entitlement to pension exists if, among other criteria, a veteran's income is not in excess of the specified maximum annual pension rate (MAPR).  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. §§ 3.3(a)(3), 3.23(a), (b), (d)(4). 

A higher annual rate of pension is available for a spouse with whom the veteran is living or to whose support the veteran is reasonably contributing.  38 U.S.C.A. § 1521(c).  

Generally, the computation of income includes the income of a spouse.  38 C.F.R. § 3.262(a)(3).  A veteran's spouse who resides apart from that veteran and is estranged from that veteran may not be considered that veteran's dependent unless the spouse receives reasonable contributions from that veteran.  38 C.F.R. § 3.23(d).  For purposes of determining entitlement to pension under 38 U.S.C.A. § 1521, a person shall be considered as "living with" his or her spouse even though they reside apart unless they are estranged.  38 C.F.R. § 3.60.

Social Security Administration (SSA) income is not specifically excluded under 38 C.F.R. § 3.272.  Such income is therefore included as countable income. 

In this case, the appellant filed his original claim for VA pension benefits on July 31, 2007, by means of a VA Form 21-527.  He reported being married since July 1993, and that he did not live with his spouse due to their incompatibility.  The appellant also denied contributing any monetary support to his spouse.  

A review of the claims file reveals that the appellant was awarded nonservice-connected pension disability benefits and special monthly pension benefits by reason of being housebound in a rating decision issued by the RO in October 2007; the effective date of the award was July 31, 2007.  The appellant was notified by a letter dated in December 2007, that he would be receiving monthly pension benefits beginning August 1, 2007, and that he was being paid as a single individual whose only income was from SSA in the countable amount of $7,870.

According to a November 2010 VA letter to the appellant from the PMC, his disability pension award was amended based on information on his change in dependency received by VA in January 2010.  Based on this change, his monthly pension benefits were reduced to zero effective August 1, 2007, because of his failure to furnish requested information regarding the income and net worth information of his spouse.  In January 2010, the appellant submitted a VA Form 21-686c (Declaration of Status of Dependents) in which he indicated that he lived with his spouse.  In September 2010, the PMC notified the appellant that termination of his VA pension benefits effective August 1, 2007, was being proposed.  

On November 30, 2010, the PMC notified the appellant that his pension benefits had been terminated as of August 1, 2007.  On December 12, 2010, the VA Debt Management Center (DMC) notified the appellant of an overpayment of pension benefits in the amount of $24,876.00, which reflects a calculation of all benefits paid between August 2007 and November 2010.  In January 2011, the appellant wrote that he and his wife were going to reconcile in 2010, and that this is what prompted his January 2010 claim for spousal benefits.

The appellant testified at his May 2012 Travel Board hearing that he had submitted the information requested by VA; the documents submitted by the appellant in January 2010, included a VA Form 21-4138 (Statement in Support of Claim) and a VA Form 686c (Declaration of Status of Dependents), a copy of a marriage certificate and a copy of a divorce certificate.  The appellant further testified that he and his spouse had not lived together, and she had not contributed to his expenses, since prior to 2007.  

However, as noted in the July 2012 Board remand, the appellant had answered "yes" to the question of whether he was living with his spouse on a VA Form 21-686c (Declaration of Status of Dependents) that he submitted in January 2010.  In addition, he had indicated on a VA Form 21-0516-1 (Improved Pension Eligibility Verification Report) received in June 2010, and on a Verification report dated in November 2010, that he was married and living with his spouse, which meant that he was either living with his spouse or separated for medical reasons.  Pursuant to the July 2012 Board remand directives, the appellant explained, in a November 2014 written statement, that he had checked the wrong box when he indicated in June and November of 2010 that he and his wife were living together.  He also stated that he and his wife had been separated since 2002, due to irreconcilable differences and that he had not provided any financial support to his wife.  The appellant had previously submitted, in September 2014, notarized documents from his landlord and from his wife's landlord to the effect that each had resided alone in their respective apartments since 2006 to the present.  

While the appellant did attempt to obtain a greater amount of pension benefits by reporting in 2010 that he and his wife lived together, there is third-party evidence that the appellant and his wife did not reside together as of August 1, 2007, or at any time since then.  The appellant has indicated that they were estranged prior to August 1, 2007, and while a reconciliation was contemplated in 2010, it did not occur and the couple remained estranged; there is no objective evidence to the contrary.  In addition, there is no objective evidence that the appellant contributed any financial support to his wife since August 1, 2007, or that she provided any financial support to him since then.  

Given the foregoing, the Board is unable to unequivocally conclude that the appellant and his spouse were living together at any time since August 1, 2007, or that they were not estranged any at time since August 1, 2007.  Thus, resolving all reasonable doubt in the appellant's favor, the Board finds that the income of the appellant's spouse was improperly included in the appellant's countable income for pension purposes beginning on August 1, 2007.  As such, appellant is not shown to have countable income that exceeded the applicable maximum annual pension rate (MAPR) beginning on August 1, 2007, and that the termination of his nonservice-connected pension benefits was improper.  It follows that the alleged overpayment is not a valid debt and that the relief sought on appeal is warranted.  


ORDER

Termination of the appellant's pension benefits effective August 1, 2007, based upon excessive income, was improper.

An overpayment of VA nonservice-connected pension benefits beginning August 1, 2007, was not properly created 



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


